Citation Nr: 0820207	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-42 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits, to include whether the appellant may be recognized 
as the veteran's surviving spouse for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  The appellant is the veteran's former spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 Administrative Decision of the VA 
Regional Office (RO) in Huntington, West Virginia, which held 
that the appellant was not considered the veteran's surviving 
spouse for VA benefits purposes.  

In May 2008, the appellant testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the 
testimony offered at this hearing has been associated with 
the record.


FINDINGS OF FACT

1.  The veteran and the appellant were married in April 1971 
and they never divorced.

2.  The surviving spouse left the marital home in 1976 due to 
physical abuse, although several attempts at reconciliation 
were made before the veteran's death.

3.  The veteran died in April 1996 from prostatic carcinoma, 
for which service connection has been granted as the cause of 
death.

4.  Affording the appellant the benefit of the doubt, the 
separation between the appellant and the veteran was caused 
by the misconduct of the veteran, without fault on the 
appellant's part.


CONCLUSION OF LAW

The appellant is entitled to recognition as the veteran's 
surviving spouse for the purposes of VA death benefits and 
entitlement to DIC benefits is granted.  38 U.S.C.A. §§ 101, 
103, 1304, 1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1, 3.50, 3.52, 3.53, 3.54, 3.102 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA death benefits may be paid to a surviving spouse of a 
veteran.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54.

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse, and (3) who has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A § 
101(3); 38 C.F.R. § 3.50.

The requirement that there must be "continuous 
cohabitation" from the date of marriage to the date of death 
of the veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a).

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show intent on the part of the surviving 
spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b).

In other words, the appellant may not be considered the 
surviving spouse of the veteran for VA purposes unless she 
establishes that their initial separation was due to the 
misconduct of, or procured by, the veteran without fault on 
her part.  38 U.S.C.A § 101(3); 38 C.F.R. § 3.50.  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Of record is a marriage certificate reflecting that the 
appellant and veteran were married in April 1971.  In several 
personal statements and in testimony at the Board hearing, 
the appellant has claimed that she separated from the veteran 
due to physical abuse, with no fault on her part, but that 
she never divorced the veteran.  There is no divorce decree 
of record; however, there is a dismissal of a divorce 
complaint dated in June 1983 in which the appellant is listed 
as the plaintiff.  

In April 1996, the veteran died from metastatic prostatic 
carcinoma, for which service connection as the cause of death 
has been granted.  On his death certificate his marital 
status was listed as "divorced."  

Of record are statements from the appellant's father and 
friend dated in November and December 2002, respectively.  In 
his statement, the appellant's father related that the 
appellant moved in with him after she separated from the 
veteran, who was abusive, and that she never divorced the 
veteran.  The appellant's friend stated that she witnessed 
the late veteran being abusive towards the appellant.  

In February 2003, the RO conducted a field investigation to 
address the appellant's claim.  The field examination report 
notes that the appellant denied ever reporting any abuse to 
the police.  The examination report also notes the 
aforementioned statements from the appellant's father and 
friend.  The examiner also contacted some of the late 
veteran's family, who stated that the veteran told them that 
he believed he was divorced because prior to his death he had 
given the appellant money for the divorce.  The late 
veteran's family denied that the veteran was abusive to the 
appellant, but rather stated that the appellant was abusive 
toward the veteran and used drugs.  None of the statements 
contained in the examination report were taken under oath.  

In May 2008, the appellant and her adult son provided sworn 
testimony before the Board.  The appellant reiterated her 
assertion that she left the veteran in 1976 due to abuse.  
She also reported several attempts at reconciliation, which 
were never fruitful, and denied ever having been divorced 
from the veteran.  

At the Board hearing, the appellant's representative urged 
that the statements of the late veteran's family be 
discounted in probative value because they were obviously 
adverse and, in essence, hostile.  The representative asked 
the Board to grant the appellant's claim because the evidence 
was at least in equipoise.  

The Board notes that there is no evidence that the appellant 
ever divorced the veteran prior to his death, although it may 
have been the late veteran's belief that he was divorced.  In 
the absence of a divorce decree, the Board finds that the 
appellant was still married to the veteran at the time of his 
death.  Accordingly, the only issue to be resolved is whether 
the separation was caused by the veteran's misconduct, with 
no fault on the part of the appellant.  

Because there is contradictory information, the Board cannot 
accept the appellant's statements regarding the reason for 
her separation.  Resolution of this case depends on the 
weight to be attached to the appellant's statements and the 
statements of the late veteran's relatives.  In that regard, 
the Board finds that the evidence is at least in equipoise.  
The Board finds no reason to doubt the assertions of the 
appellant and notes that her most recent assertions were made 
under oath at the Board hearing.  The veteran's relatives 
have offered statements detailing a version of events 
different from that asserted by the appellant.  At the 
hearing, the appellant attempted to address the 
discrepancies, noting that the veteran's relatives did not 
like her.  The appellant's testimony shows that she left the 
veteran due to physical abuse, with no fault on her part.  
Weighing all the evidence of the case, the Board finds the 
evidence is in equipoise, the appellant is afforded the 
benefit of the doubt and the Board finds that the appellant 
qualifies as the surviving spouse for purposes of entitlement 
to DIC benefits and the claim is granted.  

Considering the favorable outcome, VA's fulfillment of its 
duties under the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, need not be 
addressed at this time.



ORDER

Entitlement to DIC benefits, to include whether the appellant 
may be recognized as the veteran's surviving spouse for VA 
benefits purposes, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


